073-/5
                               ELECTRONIC RECORD




COA #      07-13-00173-CR                        OFFENSE:        46.035


           Darrell Lynn Holleman v. The State
STYLE:     ofTexas                               COUNTY:         Hutchinson

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    84th District Court


DATE:12/03/14                     Publish: NO    TC CASE #:      10,889




                        IN THE COURT OF CRIMINAL APPEALS


         Darrell Lynn Holleman v. The State
STYLE:   ofTexas                                      CCA#:
                                                                      073 -IS
         PRO SF_                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         &£Fu<>?b                                     JUDGE:

DATE:      pylxzl&Oir                                 SIGNED:                          PC:

JUDGE:     tty /{yui^a^.                              PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD